  

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of April 2,
2019, between, Real Goods Solar, Inc., a Colorado corporation (the “Company”),
and each purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement under the Securities Act of
1933, as amended (the “Securities Act”), the Company desires to issue and sell
to each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1          Definitions. In addition to the terms defined elsewhere in this
Agreement the following terms have the meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.6.

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities, in each
case, have been satisfied or waived, but in no event later than the second
Trading Day following the date hereof.

 

 

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the Class A common stock of the Company, par value $0.0001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means Brownstein Hyatt Farber Schreck, with offices located at
410 Seventeenth Street, Suite 2200, Denver, CO 80202.

 

“Disclosure 8-K” means a Current Report on Form 8-K containing the portions of
the information set forth in the Prospectus Supplement under the caption
“PROSPECTUS SUPPLEMENT SUMMARY – Recent Developments” (and the same information
if included in the Disclosure Schedules) that constitute material non-public
information; provided that the Company may elect to include in the Disclosure
8-K any additional information it deems appropriate and desirable, including the
information required to be disclosed pursuant to clause (b) of the first
sentence of Section 4.5.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Avenue
of the Americas, New York, New York 10105-0302.

 

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(s).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 2 

 

 

“Exempt Issuance” means the issuance of: (i) shares of Common Stock or options
to employees, officers or directors of the Company pursuant to any stock or
option plan duly adopted for such purpose, by a majority of the non-employee
members of the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose for services rendered to the
Company; (ii) the Placement Agent Warrant; (iii) securities upon the exercise,
exchange or conversion of the Securities, the Placement Agent Warrant and/or
Common Stock Equivalents issued and outstanding on the date of this Agreement;
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise
price, exchange price or conversion price of such securities or to extend the
term of such securities; (iv) up to 250,000 shares of Common Stock (subject to
adjustment for reverse and forward stock splits, recapitalizations and similar
transactions following the date hereof) issued pursuant to an exemption from
registration under the Securities Act (which carry no registration rights that
require or permit the filing of any registration statement in connection
therewith during the prohibition period in Section 4.12(a) herein) to a lender,
or any successor thereto, who is a party to any revolving or other credit
facility that is outstanding prior to the date of this Agreement or to which the
Company becomes a party following the date of this Agreement; (v) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company; provided that such securities are
issued as “restricted securities” (as defined in Rule 144) and carry no
registration rights that require or permit the filing of any registration
statement in connection therewith during the prohibition period in Section
4.12(a) herein; and provided further that any such issuance shall only be to a
Person (or to the equityholders of a Person) which is, itself or through its
subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities; (vi) securities issued in a transaction in which the
Company is not issuing securities primarily for the purpose of raising capital
from retail investors or one or more entities whose primary business is
investing in securities; provided that such securities are issued as “restricted
securities” (as defined in Rule 144) and carry no registration rights that
require or permit the filing of any registration statement in connection
therewith during the prohibition period in Section 4.12(a) herein, which shall
not include securities issued to vendors or consultants for services rendered to
the Company, or (vii) securities issued in connection with the settlement of any
dispute or disagreement with, or litigation claim against, the Company
outstanding as of the date hereof and as set forth on the Disclosure Schedules;
provided that such securities are issued as “restricted securities” (as defined
in Rule 144) and carry no registration rights that require or permit the filing
of any registration statement in connection therewith during the prohibition
period in Section 4.12(a) herein.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(p).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

 3 

 

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(n).

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Notice Termination Time” shall have the meaning ascribed to such term in
Section 4.11(c).

 

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.11(a).

 

“Per Share Purchase Price” means $0.19.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Placement Agent” means Dawson James Securities, Inc.

 

“Placement Agent Warrant” means the warrant to purchase Common Stock to be
issued by the Company to the Placement Agent in connection with the transactions
herein.

 

“Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.11(e).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Prospectus” means the final base prospectus filed for the Registration
Statement.

 

“Prospectus Supplement” means the supplement to the Prospectus complying with
Rule 424(b) of the Securities Act that is filed with the Commission and
delivered by the Company to each Purchaser at the Closing.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.9.

 

“Registration Statement” means the effective registration statement with the
Commission file No. 333-215985 which registers the sale of the Shares, the
Warrants and the Warrant Shares to the Purchasers.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

 4 

 

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Shares, the Warrants and the Warrant Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series R Warrants” means Series R Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
warrants shall be exercisable immediately and have a term of exercise equal to
five years, in the form of Exhibit B-1 attached hereto.

 

“Series S Warrants” means Prepaid Series S Common Stock purchase warrants
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)
hereof, which warrants shall be exercisable immediately and have a term of
exercise equal to five years, in the form of Exhibit B-2 attached hereto. The
purchase price per Series S Warrant shall be the Per Share Purchase Price minus
$0.01.

 

“Series S Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Series S Warrants.

 

“Shares” means the shares of Common Stock issued to each Purchaser pursuant to
this Agreement at the Closing.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include locating and/or
borrowing shares of Common Stock).

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Shares and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.11(a).

 

 5 

 

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.11(b).

 

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB or
OTCQX (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Warrants, all exhibits and
schedules thereto and hereto and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

 

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent of the Company, with a mailing address of 8742 Lucent Boulevard, Suite
225, Highlands Ranch, CO 80129 and a facsimile number of 303-226-0609, and any
successor transfer agent of the Company.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.12(b).

 

“Warrants” means, collectively, the Series R Warrants and the Series S Warrants
delivered to the Purchasers at the Closing in accordance with Section 2.2(a)
hereof.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1          Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchasers,
severally and not jointly, agree to purchase, up to an aggregate of (i)
$3,300,000 of Shares, for each Purchaser equal to such Purchaser’s Subscription
Amount for Shares as set forth on the signature page hereto executed by such
Purchaser divided by the Per Share Purchase Price, and (ii) Series R Warrants
and Series S Warrants, if applicable, as determined pursuant to Section 2.2(a).
The Company shall deliver to each Purchaser its respective Shares, and a Series
R Warrant Series and, if applicable, a Series S Warrant as determined pursuant
to Section 2.2(a), and the Company and each Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of
the covenants and conditions set forth in Section 2.3, the Closing shall occur
at the offices of the Placement Agent or such other location as the parties
shall mutually agree. The Company covenants that, if a Purchaser delivers an
Exercise Notice (as defined in the Series S Warrants) to exercise Series S
Warrants between the date hereof and the Closing Date, the Company shall deliver
Series S Warrant Shares to the Purchaser on the Closing Date in connection with
such Exercise Notice, provided that the Company shall be obligated to deliver
Series S Warrant Shares on the Closing Date only in connection with Exercise
Notice(s) that are delivered to the Company at or prior to 12:00 p.m. (New York
City time) on the Trading Day immediately prior to the Closing Date.

 

 6 

 

 

2.2          Deliveries.

 

(a)          On or prior to the Closing Date, the Company shall deliver or cause
to be delivered to each Purchaser the following:

 

(i)        this Agreement duly executed by the Company;

 

(ii)       a legal opinion of Company Counsel, substantially in the form
delivered to the Placement Agent and reasonably acceptable to the Purchasers;

 

(iii)      the Company shall have provided each Purchaser with the Company’s
wire instructions, on Company letterhead and executed by the Chief Executive
Officer or Chief Financial Officer;

 

(iv)      a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver on an expedited basis via The
Depository Trust Company Deposit or Withdrawal at Custodian system Shares equal
to such Purchaser’s Subscription Amount divided by the Per Share Purchase Price,
registered in the name of such Purchaser;

 

(v)       a Series R Warrant registered in the name of such Purchaser to
purchase up to a number of shares of Common Stock equal to 100% of the sum of
such Purchaser’s Shares plus the shares of Common Stock issuable upon exercise
of such Purchaser’s Series S Warrant, if applicable, with an exercise price
equal to $0.20, subject to adjustment therein;

 

(vi)      for those Purchasers purchasing Series S Warrants, Series S Warrants
to purchase the number of shares of Common Stock set forth on the Purchaser’s
signature page hereto;

 

(vii)     the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act).

 

 7 

 

 

(b)          On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company, the following:

 

(i)        this Agreement duly executed by such Purchaser; and

 

(ii)       such Purchaser’s Subscription Amount which shall be by wire transfer
to the account set forth in the Company’s wire instructions pursuant to Section
2.2(a)(iii).

 

2.3          Closing Conditions.

 

(a)          The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 

(i)        the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) on the Closing Date of the representations and
warranties of the Purchasers contained herein (unless as of a specific date
therein in which case they shall be accurate as of such date);

 

(ii)       all obligations, covenants and agreements of each Purchaser required
to be performed at or prior to the Closing Date shall have been performed; and

 

(iii)      the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.

 

(b)         The respective obligations of the Purchasers hereunder in connection
with the Closing are subject to the following conditions being met:

 

(i)        the accuracy in all material respects (or, to the extent
representations or warranties are qualified by materiality or Material Adverse
Effect, in all respects) when made and on the Closing Date of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

 

(ii)       all obligations, covenants and agreements of the Company required to
be performed at or prior to the Closing Date shall have been performed;

 

(iii)      the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement;

 

(iv)      there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

 8 

 

 

(v)       from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market, and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Shares and Warrants at the
Closing.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation made herein to the extent of the
disclosure contained in the corresponding section of the Disclosure Schedules,
the Company hereby makes the following representations and warranties to each
Purchaser:

 

(a)          Subsidiaries. All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a). Except as set forth on Schedule
3.1(a), the Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
subsidiaries, all other references to the Subsidiaries or any of them in the
Transaction Documents shall be disregarded.

 

(b)         Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

 9 

 

 

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s shareholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(d)         No Conflicts. The execution, delivery and performance by the Company
of this Agreement and the other Transaction Documents to which it is a party,
the issuance and sale of the Shares and Warrants, and the issuance and sale of
the Warrant Shares in accordance with the terms of the Warrants, and the
consummation by it of the transactions contemplated hereby and thereby do not
and will not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) after obtaining the Required
Approvals, conflict with, or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or any
Subsidiary, or give to others any rights of termination, amendment, acceleration
or cancellation (with or without notice, lapse of time or both) of, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 

 10 

 

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.5 of this Agreement,
(ii) the filing with the Commission of the Prospectus Supplement, (iii) the
notice and/or application(s) to each applicable Trading Market for the issuance
and sale of the Securities and the listing of the Shares and the Warrant Shares
for trading thereon in the time and manner required thereby, (iv) any such
consent, waiver, authorization or order of, notice to, or filing or registration
with the Financial Industry Regulatory Authority, Inc., or under state
securities or Blue Sky laws and (v) waivers of certain rights under the
Securities Purchase Agreement, dated March 30, 2018, by and among the Company
and the investors listed on the Schedule of Buyers attached thereto, as amended,
which have been obtained (collectively, the “Required Approvals”).

 

(f)          Issuance of the Securities; Registration. The Securities are duly
authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company. The Warrant
Shares, when issued in accordance with the terms of the Warrants, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock issuable pursuant to this
Agreement and the maximum number of shares of Common Stock issuable upon
exercise of the Warrants. The Company has prepared and filed the Registration
Statement in conformity with the requirements of the Securities Act, which
became effective on July 21, 2017, including the Prospectus, and such amendments
and supplements thereto as may have been required to the date of this Agreement.
The Registration Statement is effective under the Securities Act and no stop
order preventing or suspending the effectiveness of the Registration Statement
or suspending or preventing the use of the Prospectus has been issued by the
Commission and no proceedings for that purpose have been instituted or, to the
knowledge of the Company, are threatened by the Commission. The Company, if
required by the rules and regulations of the Commission, shall file the
Prospectus Supplement with the Commission pursuant to Rule 424(b). At the time
the Registration Statement and any amendments thereto became effective, at the
date of this Agreement and at the Closing Date, the Registration Statement and
any amendments thereto conformed and will conform in all material respects to
the requirements of the Securities Act and did not and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading;
and the Prospectus and any amendments or supplements thereto, at the time the
Prospectus or any amendment or supplement thereto was issued and at the Closing
Date, conformed and will conform in all material respects to the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The Company was at the time of the filing of the
Registration Statement eligible to use Form S-3. The Company meets the
transaction requirements with respect to the aggregate market value of the
Shares being sold pursuant to this offering and during the 12 months prior to
this offering, as set forth in General Instruction I.B.6 of Form S-3.

 

 11 

 

 

(g)         Capitalization. The capitalization of the Company is as set forth on
Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents that
has not been validly waived or satisfied. Except as set forth on Schedule 3.1(g)
and as a result of the purchase and sale of the Securities, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock or the
capital stock of any Subsidiary, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents or capital
stock of any Subsidiary. Except as set forth on Schedule 3.1(g), the issuance
and sale of the Securities will not obligate the Company or any Subsidiary to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. Except as set forth on Schedule 3.1(g), there are no outstanding
securities or instruments of the Company or any Subsidiary that contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any Subsidiary is or may
become bound to redeem a security of the Company or such Subsidiary. Except as
set forth on Schedule 3.1(g), the Company does not have any stock appreciation
rights or “phantom stock” plans or agreements or any similar plan or agreement.
All of the outstanding shares of capital stock of the Company are duly
authorized, validly issued, fully paid and nonassessable, have been issued in
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. Except for the Required
Approvals, no further approval or authorization of any shareholder, the Board of
Directors or others is required for the issuance and sale of the Securities.
Except as set forth on Schedule 3.1(g), there are no shareholders’ agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s shareholders.

 

 12 

 

 

(h)         SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, together with the Prospectus and
the Prospectus Supplement, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable, and none of the SEC Reports, when filed, contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading. The
Company has never been an issuer subject to Rule 144(i) under the Securities
Act. The financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as set forth on Schedule 3.1(i): (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its shareholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents and as set forth on
Schedule 3.1(i), no event, liability, fact, circumstance, occurrence or
development has occurred or exists or is reasonably expected to occur or exist
with respect to the Company or its Subsidiaries or their respective businesses,
prospects, properties, operations, assets or financial condition, that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least 1 Trading Day prior to the date that this representation is
made.

 

 13 

 

 

(j)           Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Except as set
forth on Schedule 3.1(j), neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. Except as set forth on Schedule 3.1(j), there
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former director or officer of the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

(k)          Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

 14 

 

 

(l)          Compliance. Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree or order of any court, arbitrator or other
governmental authority or (iii) is or has been in violation of any statute,
rule, ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.

 

(m)         Environmental Laws. The Company and its Subsidiaries (i) are in
compliance with all federal, state, local and foreign laws relating to pollution
or protection of human health or the environment (including ambient air, surface
water, groundwater, land surface or subsurface strata), including laws relating
to emissions, discharges, releases or threatened releases of chemicals,
pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands, or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations, issued, entered, promulgated or approved thereunder (“Environmental
Laws”); (ii) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses;
and (iii) are in compliance with all terms and conditions of any such permit,
license or approval other than with respect to, in each case of clause (i), (ii)
and (iii), the failure to so comply or receive permits, licenses or other
approvals could not have or reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

(n)         Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(o)         Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made therefor in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance other than with respect to such non-compliance that could not
be reasonably expected to have a Material Adverse Effect.

 

 15 

 

 

(p)         Intellectual Property. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as necessary
or required for use in connection with their respective businesses as described
in the SEC Reports and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”). None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two years from the date of this Agreement. Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as could not have or could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Company, all such Intellectual Property Rights are enforceable and there is
no existing infringement by another Person of any of the Intellectual Property
Rights. The Company and its Subsidiaries have taken reasonable security measures
to protect the secrecy, confidentiality and value of all of their intellectual
properties, except where failure to do so could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(q)         Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged, including, but not limited to, directors and
officers insurance coverage at least equal to the aggregate Subscription Amount.
Neither the Company nor any Subsidiary has any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business without a significant increase in cost.

 

(r)          Transactions With Affiliates and Employees. None of the officers or
directors of the Company or any Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or any Subsidiary, is presently a party to
any transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, providing for the borrowing of
money from or lending of money to or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee, shareholder, member or partner, in
each case in excess of $120,000 other than for: (i) payment of salary or
consulting fees for services rendered, (ii) reimbursement for expenses incurred
on behalf of the Company and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company.

 

 16 

 

 

(s)          Sarbanes-Oxley; Internal Accounting Controls. The Company and the
Subsidiaries are in compliance with any and all applicable requirements of the
Sarbanes-Oxley Act of 2002 that are effective as of the date hereof, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of the Closing Date. The Company
and the Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that: (i) transactions are executed
in accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company and the Subsidiaries have
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) for the Company and the Subsidiaries and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the disclosure controls and procedures of
the Company and the Subsidiaries as of the end of the period covered by the most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the internal control over financial reporting (as such term
is defined in the Exchange Act) of the Company and its Subsidiaries that have
materially affected, or is reasonably likely to materially affect, the internal
control over financial reporting of the Company and its Subsidiaries.

 

(t)          Certain Fees. Except as set forth in the Prospectus Supplement, no
brokerage or finder’s fees or commissions are or will be payable by the Company
or any Subsidiary to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

 17 

 

 

(u)         Investment Company. The Company is not, and is not an Affiliate of,
and immediately after receipt of payment for the Shares and Warrants, will not
be or be an Affiliate of, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become an “investment company” subject
to registration under the Investment Company Act of 1940, as amended.

 

(v)         Registration Rights. Except as set forth on Schedule 3.1(v), no
Person has any right to cause the Company or any Subsidiary to effect the
registration under the Securities Act of any securities of the Company or any
Subsidiary.

 

(w)         Listing and Maintenance Requirements. Except as set forth on
Schedule 3.1(w), the Common Stock is registered pursuant to Section 12(b) or
12(g) of the Exchange Act, and the Company has taken no action designed to, or
which to its knowledge is likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act nor has the Company
received any notification that the Commission is contemplating terminating such
registration. Except as set forth on Schedule 3.1(w), the Company has not, in
the 12 months preceding the date hereof, received notice from any Trading Market
on which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
currently applicable listing and maintenance requirements. The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.

 

(x)          Application of Takeover Protections. The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.

 

 18 

 

 

(y)         Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by the Transaction Documents, which such
material terms and conditions will have been disclosed after the filing of the
press release pursuant to Section 4.5 and the information set forth in the
Prospectus Supplement under the Caption “PROSPECTUS SUPPLEMENT SUMMARY – Recent
Developments, which information will have been disclosed after the filing of the
Disclosure 8-K pursuant to Section 4.5, the Company confirms that neither it nor
any other Person acting on its behalf has provided any of the Purchasers or
their agents or counsel with any information that it believes constitutes or
might constitute material, non-public information. The Company understands and
confirms that the Purchasers will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Purchasers regarding the Company
and its Subsidiaries, their respective businesses and the transactions
contemplated hereby, including the Disclosure Schedules to this Agreement, is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading. The press releases disseminated by the Company during the 12 months
preceding the date of this Agreement taken as a whole do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made and when made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

 

(z)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of any applicable shareholder approval provisions of any Trading
Market on which any of the securities of the Company are listed or designated.

 

(aa)        Solvency. Based on the consolidated financial condition of the
Company as of the Closing Date, after giving effect to the receipt by the
Company of the proceeds from the sale of the Shares and Warrants hereunder: (i)
the fair saleable value of the Company’s assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date.
Schedule 3.1(aa) sets forth as of the date hereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (y) all guaranties, endorsements and other contingent
obligations in respect of indebtedness of others, whether or not the same are or
should be reflected in the Company’s consolidated balance sheet (or the notes
thereto), except guaranties by endorsement of negotiable instruments for deposit
or collection or similar transactions in the ordinary course of business; and
(z) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP as in effect as of
December 31, 2018. Neither the Company nor any Subsidiary is in default with
respect to any Indebtedness.

 

 19 

 

 

(bb)       Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(cc)        Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.

 

(dd)       Accountants. The Company’s accounting firm is set forth on Schedule
3.1(dd). To the knowledge and belief of the Company, such accounting firm: (i)
is a registered public accounting firm as required by the Exchange Act and (ii)
shall express its opinion with respect to the financial statements to be
included in the Company’s Annual Report for the fiscal year ending December 31,
2018.

 

 20 

 

 

(ee)        Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(ff)         Acknowledgment Regarding Purchaser’s Trading Activity. Anything in
this Agreement or elsewhere herein to the contrary notwithstanding, it is
understood and acknowledged by the Company that: (i) none of the Purchasers has
been asked by the Company to agree, nor has any Purchaser agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term, (ii) past or future open market or other
transactions by any Purchaser, specifically including, without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future securities offering transactions, may negatively impact the market price
of the Company’s publicly-traded securities, (iii) any Purchaser, and
counter-parties in “derivative” transactions to which any such Purchaser is a
party, directly or indirectly, may presently have a “short” position in the
Common Stock and (iv) each Purchaser shall not be deemed to have any affiliation
with or control over any arm’s length counter-party in any “derivative”
transaction. The Company further understands and acknowledges that (y) one or
more Purchasers may engage in hedging activities at various times during the
period that the Securities are outstanding, and (z) such hedging activities (if
any) could reduce the value of the existing shareholders' equity interests in
the Company at and after the time that the hedging activities are being
conducted.  The Company acknowledges that such aforementioned hedging activities
do not constitute a breach of any of the Transaction Documents.

 

(gg)       Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) within the restricted
period required by Regulation M, paid or agreed to pay to any Person any
compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and, (iii) compensation paid to
the Placement Agent in connection with the placement of the Shares and the
Warrants.

 

 21 

 

 

(hh)       Stock Option Plans. Each stock option granted by the Company under
the Company’s stock option plan was granted (i) in accordance with the terms of
the Company’s stock option plan and (ii) with an exercise price at least equal
to the fair market value of the Common Stock on the date such stock option would
be considered granted under GAAP and applicable law. No stock option granted
under the Company’s stock option plan has been backdated. The Company has not
knowingly granted, and there is no and has been no Company policy or practice to
knowingly grant, stock options prior to, or otherwise knowingly coordinate the
grant of stock options with, the release or other public announcement of
material information regarding the Company or its Subsidiaries or their
financial results or prospects.

 

(ii)          Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the Office of Foreign Assets Control of the
U.S. Treasury Department (“OFAC”).

 

(jj)          U.S. Real Property Holding Corporation. The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Purchaser’s request.

 

(kk)        Bank Holding Company Act. Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”). Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, 5% or
more of the outstanding shares of any class of voting securities or 25% or more
of the total equity of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve. Neither the Company nor any of its
Subsidiaries or Affiliates exercises a controlling influence over the management
or policies of a bank or any entity that is subject to the BHCA and to
regulation by the Federal Reserve.

 

(ll)          Money Laundering. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record-keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, applicable money
laundering statutes and applicable rules and regulations thereunder
(collectively, the “Money Laundering Laws”), and no Action or Proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Company or any Subsidiary with respect to the Money Laundering
Laws is pending or, to the knowledge of the Company or any Subsidiary,
threatened.

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein, in which case they shall be accurate as of such date):

 

 22 

 

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

(b)         Understandings or Arrangements. Such Purchaser is acquiring the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities (this representation and warranty not
limiting such Purchaser’s right to sell the Securities in compliance with
applicable federal and state securities laws). Such Purchaser is acquiring the
Securities in the ordinary course of its business.

 

(c)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants it will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

 

(d)         Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

 23 

 

 

(e)          Access to Information. Such Purchaser acknowledges that it has had
the opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.  Such Purchaser acknowledges
and agrees that neither the Placement Agent nor any Affiliate of the Placement
Agent has provided such Purchaser with any information or advice with respect to
the Securities nor is such information or advice necessary or desired.  Neither
the Placement Agent nor any Affiliate has made or makes any representation as to
the Company or the quality of the Securities and the Placement Agent and any
Affiliate may have acquired non-public information with respect to the Company
which such Purchaser agrees need not be provided to it.  In connection with the
issuance of the Securities to such Purchaser, neither the Placement Agent nor
any of its Affiliates has acted as a financial advisor or fiduciary to such
Purchaser.

 

The Company acknowledges and agrees that the representations contained in this
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, for the avoidance of doubt, nothing contained
herein shall constitute a representation or warranty, or preclude any actions,
with respect to locating or borrowing shares in order to effect Short Sales or
similar transactions in the future.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1         Warrant Shares. If all or any portion of a Warrant is exercised at a
time when there is an effective registration statement to cover the sale or
resale of the Warrant Shares or if the Warrant is exercised via cashless
exercise, the Warrant Shares issued pursuant to any such exercise shall be
issued free of all legends. If at any time following the date hereof the
Registration Statement (or any subsequent registration statement registering the
sale or resale of the Warrant Shares) is not effective or is not otherwise
available for the sale or resale of the Warrant Shares, the Company shall
immediately notify the holders of the Warrants in writing that such registration
statement is not then effective and thereafter shall promptly notify such
holders when the registration statement is effective again and available for the
sale or resale of the Warrant Shares (it being understood and agreed that the
foregoing shall not limit the ability of the Company to issue, or any Purchaser
to sell, any of the Warrant Shares in compliance with applicable federal and
state securities laws). The Company shall use best efforts to keep a
registration statement (including the Registration Statement) registering the
sale or resale of the Warrant Shares effective during the term of the Warrants.

 

 24 

 

 

4.2        Furnishing of Information; Public Information. Until the earliest of
the time that (i) no Purchaser owns Securities or (ii) the Warrants have
expired, the Company covenants to maintain the registration of the Common Stock
under Section 12(b) or 12(g) of the Exchange Act and to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act even if the Company is not then subject to the reporting
requirements of the Exchange Act.

 

4.3         Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities for purposes of the rules and regulations of any Trading
Market such that it would require shareholder approval prior to the closing of
such other transaction unless shareholder approval is obtained before the
closing of such subsequent transaction.

 

4.4          Exercise Procedures. The Warrants set forth the totality of the
procedures required of the Purchasers in order to exercise the Warrants. Without
limiting the preceding sentences, no ink-original Notice of Exercise shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Exercise form be required in order to exercise
the Warrants. No additional legal opinion, other information or instructions
shall be required of the Purchasers to exercise their Warrants. The Company
shall honor exercises of the Warrants and shall deliver Warrant Shares in
accordance with the terms, conditions and time periods set forth in the
Transaction Documents.

 

4.5          Securities Laws Disclosure; Publicity. The Company shall: (a) by
9:00 a.m. (New York City time) on the date hereof, issue a press release
disclosing the material terms of the transactions contemplated hereby and file
the Disclosure 8-K; and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. From and after the issuance of such press release,
the Company represents to the Purchasers that it shall have publicly disclosed
all material, non-public information delivered to any of the Purchasers by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents. In addition, effective upon the issuance of such
press release and Disclosure 8-K, the Company acknowledges and agrees that any
and all confidentiality or similar obligations under any agreement, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, agents, employees or Affiliates on the one hand,
and any of the Purchasers or any of their Affiliates on the other hand, shall
terminate. The Company and each Purchaser shall consult with each other in
issuing any other press releases with respect to the transactions contemplated
hereby, and neither the Company nor any Purchaser shall issue any such press
release nor otherwise make any such public statement without the prior consent
of the Company, with respect to any press release of any Purchaser, or without
the prior consent of each Purchaser, with respect to any press release of the
Company, which consent shall not unreasonably be withheld or delayed, except if
such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of any Purchaser, or include the name of any Purchaser in any
filing with the Commission or any regulatory agency or Trading Market, without
the prior written consent of such Purchaser, except: (a) as required by federal
securities law in connection with the filing of final Transaction Documents with
the Commission; and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (b).

 

 25 

 

 

4.6          Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.7          Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents and
the information required to be included in the Disclosure 8-K, which shall be
disclosed pursuant to Section 4.5, the Company covenants and agrees that neither
it, nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that constitutes, or the Company
reasonably believes constitutes, material non-public information, unless prior
thereto such Purchaser shall have consented to the receipt of such information
and agreed with the Company to keep such information confidential. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company. To the extent
that the Company delivers any material, non-public information to a Purchaser
without such Purchaser’s consent, the Company hereby covenants and agrees that
such Purchaser shall not have any duty of confidentiality to the Company, any of
its Subsidiaries, or any of their respective officers, directors, agents,
employees or Affiliates, or a duty to the Company, or any of its Subsidiaries or
any of their respective officers, directors, agents, employees or Affiliates not
to trade on the basis of, such material, non-public information, provided that
the Purchaser shall remain subject to applicable law. To the extent that any
notice provided pursuant to any Transaction Document constitutes, or contains,
material, non-public information regarding the Company or any Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K. The Company understands and confirms that each
Purchaser shall be relying on the foregoing covenant in effecting transactions
in securities of the Company.

 

4.8          Use of Proceeds. The Company shall use the net proceeds from the
Closing (a) in connection with the commercialization of the POWERHOUSE™ product,
(b) for working capital purposes and (c) for repayment of up to $300,000 owed
under the Company’s convertible notes due April 9, 2019, and shall not use such
proceeds: (i) for the satisfaction of any portion of the Company’s debt (other
than pursuant to clause (c) above and payment of trade payables in the ordinary
course of the Company’s business and prior practices), (ii) for the redemption
of any Common Stock or Common Stock Equivalents, (iii) for the settlement of any
outstanding litigation or (iv) in violation of FCPA or OFAC regulations.

 

 26 

 

 

4.9         Indemnification of Purchasers. Subject to the provisions of this
Section 4.9, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against the
Purchaser Parties in any capacity, or any of them or their respective
Affiliates, by any shareholder of the Company who is not an Affiliate of such
Purchaser Party, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of such
Purchaser Party’s representations, warranties or covenants under the Transaction
Documents or any agreements or understandings such Purchaser Party may have with
any such shareholder or any violations by such Purchaser Party of state or
federal securities laws or any conduct by such Purchaser Party which constitutes
fraud, gross negligence, willful misconduct or malfeasance). If any action shall
be brought against any Purchaser Party in respect of which indemnity may be
sought pursuant to this Agreement, such Purchaser Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to the
Purchaser Party. Any Purchaser Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of such Purchaser Party
except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of counsel, a material
conflict on any material issue between the position of the Company and the
position of such Purchaser Party, in which case the Company shall be responsible
for the reasonable fees and expenses of no more than one such separate counsel.
The Company will not be liable to any Purchaser Party under this Agreement (y)
for any settlement by a Purchaser Party effected without the Company’s prior
written consent, which shall not be unreasonably withheld or delayed; or (z) to
the extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of any of the representations,
warranties, covenants or agreements made by such Purchaser Party in this
Agreement or in the other Transaction Documents. The indemnification required by
this Section 4.9 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
are incurred. The indemnity agreements contained herein shall be in addition to
any cause of action or similar right of any Purchaser Party against the Company
or others and any liabilities the Company may be subject to pursuant to law.

 

 27 

 

 

4.10        Reservation and Listing of Securities.

 

(a)          The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may then be required to fulfill its obligations in full under the
Transaction Documents.

 

(b)         The Company shall, if applicable: (i) in the time and manner
required by the principal Trading Market, prepare and file with such Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Shares and Warrant Shares on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on
such Trading Market or another Trading Market. The Company agrees to maintain
the eligibility of the Common Stock for electronic transfer through the
Depository Trust Company or another established clearing corporation, including,
without limitation, by timely payment of fees to the Depository Trust Company or
such other established clearing corporation in connection with such electronic
transfer.

 

4.11       Participation in Future Financing.

 

(a)          From the date hereof until the one year anniversary of the Closing
Date, upon any issuance by the Company or any of its Subsidiaries of Common
Stock or Common Stock Equivalents for cash consideration (a “Subsequent
Financing”), each Purchaser shall have the right to participate in such
Subsequent Financing in an amount equal to up to 35% of the Subsequent
Financing, provided that the aggregate participation right of all Purchasers
shall not exceed 35% of such Subsequent Financing (the “Participation Maximum”),
on the same terms, conditions and price provided for in the Subsequent
Financing.

 

(b)         Between the time period of 4:00 pm (New York City time) and 6:00 pm
(New York City time) on the Trading Day immediately prior to the Trading Day of
the expected announcement of the Subsequent Financing (or, if the Trading Day of
the expected announcement of the Subsequent Financing is the first Trading Day
following a holiday or a weekend (including a holiday weekend), between the time
period of 4:00 pm (New York City time) on the Trading Day immediately prior to
such holiday or weekend and 2:00 pm (New York City time) on the day immediately
prior to the Trading Day of the expected announcement of the Subsequent
Financing), the Company shall deliver to each Purchaser a written notice of the
Company’s intention to effect a Subsequent Financing (a “Subsequent Financing
Notice”), which notice shall describe in reasonable detail the proposed terms of
such Subsequent Financing, the amount of proceeds intended to be raised
thereunder and the Person or Persons through or with whom such Subsequent
Financing is proposed to be effected and shall include a term sheet and
transaction documents relating thereto as an attachment.

 

(c)          Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by 6:30 am (New York City time) on
the Trading Day following the date on which the Subsequent Financing Notice is
delivered to such Purchaser (the “Notice Termination Time”) that such Purchaser
is willing to participate in the Subsequent Financing, the amount of such
Purchaser’s participation, and representing and warranting that such Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice. If the Company receives no such notice
from a Purchaser as of such Notice Termination Time, such Purchaser shall be
deemed to have notified the Company that it does not elect to participate in
such Subsequent Financing.

 

 28 

 

 

(d)         If, by the Notice Termination Time, notifications by the Purchasers
of their willingness to participate in the Subsequent Financing (or to cause
their designees to participate) is, in the aggregate, less than the total amount
of the Participation Maximum, then the Company may effect the remaining portion
of such Participation Maximum on the terms and with the Persons set forth in the
Subsequent Financing Notice.

 

(e)          If, by the Notice Termination Time, the Company receives responses
to a Subsequent Financing Notice from Purchasers seeking to purchase more than
the aggregate amount of the Participation Maximum, each such Purchaser shall
have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of a Purchaser participating under this Section 4.11 and (y)
the sum of the aggregate Subscription Amounts of all Purchasers participating
under this Section 4.11.

 

(f)          The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.11, if the definitive agreement related to the
initial Subsequent Financing Notice is not entered into for any reason on the
terms set forth in such Subsequent Financing Notice by 9:30 am (New York City
time) on the second Trading Days following the date of delivery of the initial
Subsequent Financing Notice.

 

(g)         The Company and each Purchaser agree that, in connection with a
Subsequent Financing, the transaction documents related to the Subsequent
Financing shall include a requirement for the Company to issue a widely
disseminated press release by 9:30 am (New York City time) on the Trading Day of
execution of the transaction documents in such Subsequent Financing (or, if the
date of execution is not a Trading Day, on the immediately following Trading
Day) that discloses the material terms of the transactions contemplated by the
transaction documents in such Subsequent Financing.

 

(h)         Notwithstanding anything to the contrary in this Section 4.11 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by 9:30 am (New York City time) on the third Trading Day following
date of delivery of the Subsequent Financing Notice. If by 9:30 am (New York
City time) on such third Trading Day, no public disclosure regarding a
transaction with respect to the Subsequent Financing has been made, and no
notice regarding the abandonment of such transaction has been received by such
Purchaser, such transaction shall be deemed to have been abandoned and such
Purchaser shall not be deemed to be in possession of any material, non-public
information with respect to the Company or any of its Subsidiaries.

 

 29 

 

 

(i)           Notwithstanding the foregoing, this Section 4.11 shall not apply
in respect of an Exempt Issuance.

 

4.12       Subsequent Equity Sales.

 

(a)          From the date hereof until ninety (90) Trading Days following the
Closing Date, neither the Company nor any Subsidiary shall issue, enter into any
agreement to issue or announce the issuance or proposed issuance of any shares
of Common Stock or Common Stock Equivalents. 

 

(b)         From the date hereof until one (1) year following the Closing Date,
the Company shall be prohibited from effecting or entering into an agreement to
effect any issuance by the Company or any of its Subsidiaries of Common Stock or
Common Stock Equivalents (or a combination of units thereof) involving a
Variable Rate Transaction. “Variable Rate Transaction” means a transaction in
which the Company (i) issues or sells any debt or equity securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive, additional shares of Common Stock either (A) at a conversion price,
exercise price or exchange rate or other price that is based upon, and/or varies
with, the trading prices of or quotations for the shares of Common Stock at any
time after the initial issuance of such debt or equity securities or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock or (ii) enters
into, or effects a transaction under, any agreement, including, but not limited
to, an equity line of credit, whereby the Company may issue securities at a
future determined price; provided, that, for the avoidance of doubt, the
Company’s voluntary reduction of the exercise price of warrants issued and
outstanding on the date of this Agreement as permitted pursuant to the terms of
such warrants as of the date of this Agreement shall not constitute a Variable
Rate Transaction. Any Purchaser shall be entitled to obtain injunctive relief
against the Company to preclude any such issuance, which remedy shall be in
addition to any right to collect damages.

 

(c)          Notwithstanding the foregoing, this Section 4.12 shall not apply in
respect of an Exempt Issuance, except that no Variable Rate Transaction shall be
an Exempt Issuance.

 

4.13       Capital Changes. Until the 75 day anniversary of the Closing Date,
the Company shall not undertake or announce a reverse or forward stock split or
reclassification of the Common Stock.

 

 30 

 

 

4.14       Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of the
Transaction Documents unless the same consideration is also offered to all of
the parties to such Transaction Documents. For clarification purposes, this
provision constitutes a separate right granted to each Purchaser by the Company
and negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of the Securities or otherwise.

 

ARTICLE V.

MISCELLANEOUS

 

5.1         Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Closing has not been consummated on or
before April 8, 2018; provided, however, that such termination will not affect
the right of any party to sue for any breach by any other party (or parties).

 

5.2         Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees (including, without limitation, any fees required for same-day
processing of any instruction letter delivered by the Company and any conversion
or exercise notice delivered by a Purchaser), stamp taxes and other taxes and
duties levied in connection with the delivery of any Securities to the
Purchasers.

 

5.3         Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, the Prospectus and the Prospectus Supplement,
contain the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

5.4         Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or email attachment at
the facsimile number or email address as set forth on the signature pages
attached hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day,
(b) the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile or email attachment at the facsimile
number or email address as set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given. The address,
facsimile number and email address for such notices and communications shall be
as set forth on the signature pages attached hereto. To the extent that any
notice provided pursuant to any Transaction Document constitutes, or contains,
material, non-public information regarding the Company or any Subsidiaries, the
Company shall simultaneously file such notice with the Commission pursuant to a
Current Report on Form 8-K.

 

 31 

 

 

5.5         Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of any amendment, by the Company and Purchasers which purchased 100% in
interest of the sum of the Shares and Series S Warrant Shares based on the
initial Subscription Amounts hereunder, or, in the case of a waiver, by the
party against which enforcement of any such waived provision is sought. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right. Any
proposed waiver, modification, supplement or amendment that disproportionately,
materially and adversely affects the rights and obligations of any Purchaser
relative to the comparable rights and obligations of the other Purchasers shall
require the prior written consent of such adversely affected Purchaser. Any
waiver, modification, supplement or amendment effected in accordance with this
Section 5.5 shall be binding upon each Purchaser and subsequent holder of
Securities and the Company.

 

5.6         Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7         Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger). Any
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom such Purchaser assigns or transfers any Securities, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Securities, by the provisions of the Transaction Documents that apply to the
“Purchasers.”

 

5.8          No Third-Party Beneficiaries. The Placement Agent shall be the
third party beneficiary of the representations and warranties of the Company in
Section 3.1 and the representations and warranties of the Purchasers in Section
3.2. This Agreement is intended for the benefit of the parties hereto and their
respective successors and permitted assigns and is not for the benefit of, nor
may any provision hereof be enforced by, any other Person, except as otherwise
set forth in Section 4.9 and this Section 5.8.

 

 32 

 

 

5.9          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, Borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action or Proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such Action or Proceeding is improper or is
an inconvenient venue for such Proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
Action or Proceeding by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. If any party shall commence an
Action or Proceeding to enforce any provisions of the Transaction Documents,
then, in addition to the obligations of the Company under Section 4.9, the
prevailing party in such Action or Proceeding shall be reimbursed by the
non-prevailing party for its reasonable attorneys’ fees and other costs and
expenses incurred with the investigation, preparation and prosecution of such
Action or Proceeding.

 

5.10        Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares and the Warrants.

 

5.11        Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

5.12       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 



 33 

 



 

5.13       Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of an exercise of a Warrant, the
applicable Purchaser shall be required to return any shares of Common Stock
subject to any such rescinded exercise notice concurrently with the return to
such Purchaser of the aggregate exercise price paid to the Company for such
shares and the restoration of such Purchaser’s right to acquire such shares
pursuant to such Purchaser’s Warrant (including, issuance of a replacement
warrant certificate evidencing such restored right).

 

5.14       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any Action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.16       Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

 34 

 

 

5.17       Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
Proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through EGS.
EGS does not represent any of the Purchasers and only represents the Placement
Agent. The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers.

 

5.18       Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

5.19       Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.20       Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.21       WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

 35 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

real goods solar, inc.  

Address for Notice:

 

RGS Energy

110 16th Street, Suite 300

Denver, CO 80202

Attn: Tyler Clarke

By: /s/Dennis Lacey   Fax: (303) 223-9206   Name: Dennis Lacey   Email:
investorrelations@rgsenergy.com   Title: Chief Executive Officer  





 

With a copy to (which shall not constitute notice):

 

Rikard Lundberg

Brownstein Hyatt Farber Schreck, LLP

410 Seventeenth Street, Suite 2200

Denver, CO 80202

Fax: (303) 223-8032

Email: RLundberg@BHFS.com

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 36 

 

 

[PURCHASER SIGNATURE PAGES TO rgse SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Warrants to Purchaser (if not same as address for
notice):

 

DWAC for Shares: _____________

 

Subscription Amount for Shares: _____________ Number of Shares:______________

 

Subscription Amount for Series __ Warrants:________________ Number of Series __
Warrants:_________

 

Series __ Warrant Shares: _________________

 

I elect for my Warrants to have a ____4.99% or _____9.99% initial beneficial
ownership blocker (if you do not make an election your Warrants will have a
4.99% blocker)

 

EIN Number: _______________________

 

¨ Notwithstanding anything contained in this Agreement to the contrary, by
checking this box (i) the obligations of the above-signed to purchase the
securities set forth in this Agreement to be purchased from the Company by the
above-signed, and the obligations of the Company to sell such securities to the
above-signed, shall be unconditional and all conditions to Closing shall be
disregarded, (ii) the Closing shall occur on the second (2nd) Trading Day
following the date of this Agreement and (iii) any condition to Closing
contemplated by this Agreement (but prior to being disregarded by clause (i)
above) that required delivery by the Company or the above-signed of any
agreement, instrument, certificate or the like or purchase price (as applicable)
shall no longer be a condition and shall instead be an unconditional obligation
of the Company or the above-signed (as applicable) to deliver such agreement,
instrument, certificate or the like or purchase price (as applicable) to such
other party on the Closing Date.

 

[SIGNATURE PAGES CONTINUE]

 

 37 

 



 

Disclosure Schedule to Securities Purchase Agreement

Dated April 2, 2019

 

Schedule 3.1(a) Subsidiaries

 

 

Entity Name

  State or country of
Incorporation or
Registration               Alteris Renewables, Inc.   Delaware   1 Elemental
Energy LLC   Hawaii   1 Real Goods Energy Tech, Inc.   Colorado   1 Real Goods
Solar, Inc.   Colorado     RGS Financing, Inc.   Colorado   1 Mercury Energy,
Inc.   Delaware   1 Real Goods Solar, Inc. – Mercury Solar   New York   2      
    Other entities without material assets                   Alteris RPS, LLC  
Delaware   3 Real Goods Syndicated, Inc.   Delaware   1 Sunetric Management LLC
  Delaware   4 Mercury Commercial Solar Fund I, LLC   New York   2 Mercury Solar
Birch, LLC   Delaware   2 Mercury Solar Cedar, LLC   Delaware   2 Mercury Solar
Pine, LLC   Delaware   2 Mercury Residential Solar Fund I, LLC   New York   2
RGS Energy Asset Management, LLC   Delaware   1 RGS Capital, LLC   Delaware   1

 

1. Subsidiary of Real Goods Solar, Inc.

2. Subsidiary of Mercury Energy, Inc.

3. Subsidiary of Alteris Renewables, Inc.

4. Subsidiary of Elemental Energy, LLC

 

 

 

  

Schedule 3.1(g) Capitalization

 

Capitalization Schedule – Authorized and outstanding capital stock as of March
25, 2019

 

Class/Category  Authorized   Reserved   Outstanding  Class A common stock 
 150,000,000    -    92,964,471  Class B common stock   50,000,000    -    - 
Preferred Stock   50,000,000    -    -  2018 convertible debt1        831,591  
 -  Warrants (for Class A Common Stock)   -    8,505,298    -  Stock Options
(for Class A Common Stock)   -    1,206,645    -  Total:   250,000,000  
 10,543,534    92,964,471 

 

(1) estimated as if $255,049 of debt was outstanding

 

 

 

 

Outstanding Options and Warrants :

 

Outstanding Options,
Warrants  Current
Exercise Price   Outstanding     Stock options  $ 1,428 - $ 46,560    145  
Options outstanding under the Company’s 2008 Long-Term Incentive Plan Stock
options  $0.32 - $ 1.08    1,206,500   Options outstanding under the Company’s
2018 Long-Term Incentive Plan November 2013 warrants  $40,920.00    418  
Adjustment of shares and exercise price for splits; purchase rights for pro-rata
issuances; redemption for fundamental transactions and going private June, 2014
Warrants  $38,280    76   Adjustment of shares and exercise price for splits;
purchase rights for pro-rata issuances; redemption for fundamental transactions
and going private Feb 2015 A & C Warrants  $6,000    9   Full ratchet
anti-dilution (exercise price); purchase rights for pro-rata issuances;
adjustment of shares and exercise price for splits; redemption in certain
circumstances in fundamental transactions Feb 2015 Westpark warrants  $6,000  
 47   Adjustment of shares and exercise price for splits; purchase rights for
pro-rata issuances; redemption in certain circumstances in fundamental
transactions. SVB Warrants  $9,720 -$ 28,320    42   Ratchet for 12 months
(expired); adjustment of shares and exercise price for splits June 2015 Series F
warrants  $744.00    868   One time adjustment of exercise price on July 9,
2015; adjustment of shares and exercise price for splits; purchase rights for
pro-rata issuances June 2015 Westpark warrants  $744.00    183   Adjustment of
shares and exercise price for splits; purchase rights for pro-rata issuances;
adjustment of exercise price for splits; purchase rights for pro-rata issuances
April 2016 Series G Warrants  $1.36    3,323   One time adjustment of exercise
price on April 1, 2017; adjustment of shares and exercise price for
splits; purchase rights for pro-rata issuances April 2016 Roth Warrants 
$496.80    1,411   One time adjustment of exercise price on April 1, 2017;
adjustment of shares and exercise price for splits; purchase rights for pro-rata
issuances September 2016 Series H Warrants  $165.00    7,455   One time
adjustment of exercise price on date all Convertible Notes (as defined below)
are paid-off; adjustment of shares and exercise price for splits; purchase
rights for pro-rata issuances September 2016 Underwriter Warrants  $30,000  
 5   Includes 90,177 Class A Common shares, and 25,454 Series H Warrants (see
Series H Warrants above) December 2016 Series I Warrants  $1.27    141,676   One
time adjustment of exercise price on April 1, 2017; adjustment of shares and
exercise price for splits; purchase rights for pro-rata issuances December 2016
Roth Warrants  $10.50    30,834   Adjustment of shares and exercise price for
splits; purchase rights for pro-rata issuances February 6, 2017 Series K
Warrants  $3.10    3,710,000   Adjustment of shares and exercise price for
splits; purchase rights for pro-rata issuances February 6, 2017 Roth Warrants 
$3.88    185,500   Adjustment of shares and exercise price for splits; purchase
rights for pro-rata issuances February 9, 2017 Series M Warrants  $2.40  
 1,609,974   Adjustment of shares and exercise price for splits; purchase rights
for pro-rata issuances February 9, Roth Warrants  $3.13    120,000   Adjustment
of shares and exercise price for splits; purchase rights for pro-rata issuances
January 2018 Series O Warrants  $1.47    1,600,000   Adjustment of shares and
exercise price for splits; purchase rights for pro-rata issuances January 2018
Underwriter Warrants  $1.47    128,000   Adjustment of shares and exercise price
for splits; purchase rights for pro-rata issuances March 2018 Series Q Warrants 
$0.3223    235,317   Adjustment of shares and exercise price for
splits; purchase rights for pro-rata issuances March 2018 Underwriter Warrants 
$0.3223    730,160   Adjustment of shares and exercise price for
splits; purchase rights for pro-rata issuances

 

 

 

 

In February 2015, the Company issued warrants to purchase Common Stock (the
“February 2015 Warrants), which contain a provision adjusting the exercise price
for certain issuances of securities as well as provisions adjusting the shares
and exercise price for stock splits, reverse stock splits and the like. There
are currently a total of 9 shares of Common Stock issuable upon the exercise of
the February 2015 Warrants at an exercise price of $6,000.00 per share, after
adjusting for the applicable reverse stock splits and subsequent issuances of
securities but prior to giving effect to the securities issuable under this
Agreement.

 

In April 2018, the Company issued warrants to purchase Common Stock (the “Series
Q Warrants), which contain a provision adjusting the exercise price for certain
issuances of securities as well as provisions adjusting the shares and exercise
price for stock splits, reverse stock splits and the like. There are currently a
total of 235,317 shares of Common Stock issuable upon the exercise of the Series
Q Warrants at an exercise price of $0.3223 per share, prior to giving effect to
any adjustment resulting from the issuance of the Securities issuable under this
Agreement.

 

Convertible Convertible Notes

 

Outstanding

Convertible Notes

  Current
Conversion Price  Convertible
Notes Payable     April 2018 Senior Secured Convertible Notes  see below 
$129,698   Redemption features

 

 

 

 

As previously disclosed, on April 9, 2018, the Company issued an aggregate of
$10.75 million in principal amount and $10 million funding amount (reflecting an
original issue discount of $750,000) of Series A senior convertible notes due
April 9, 2019 (the “Series A Notes”) and Series B senior secured convertible
notes due April 9, 2019 (the “Series B Notes” and, together with the Series A
Notes, collectively, the “2018 Convertible Notes”). The 2018 Convertible Notes
are convertible at any time, at the option of the holders, into shares of Common
Stock at a fixed conversion price. The fixed conversion price is currently
$0.3223 per share, subject to adjustment (i) upon certain issuances of
securities, (ii) in connection with “variable price securities” (as defined in
the 2018 Convertible Notes), (iii) upon stock splits and similar events, and
(iv) if agreed to by the “required holders” (as defined in the 2018 Convertible
Notes) and the Company’s board of directors.

 

In accordance with the terms of the 2018 Convertible Notes, effective on August
27, 2018, the conversion price was reduced to $0.3067 per share and, effective
on August 29, 2018, the 2018 Convertible Note holders waived future adjustment
date resets of the conversion price of the 2018 Convertible Notes and the
exercise price of the Series Q Warrants (but the conversion price and exercise
price remain subject to potential future anti-dilution and stock split related
adjustments).

 

The 2018 Convertible Notes contain certain redemption rights upon, among other
things, the occurrence of an event or default or a “fundamental transaction” (as
defined in the 2018 Convertible Notes).

 

Stock Appreciation Rights and Phantom Stock

 

Under the Company’s 2018 Long-Term Incentive Plan the Company may grant Stock
Appreciation Rights either alone, or in conjunction with other awards, either at
the time of grant or by amendment thereafter. The plan does not expressly
provide for the issuance of “phantom stock.” However, the plan permits the
Company’s Compensation Committee to issue any type of award deemed by the
Compensation Committee to be consistent with the purposes of the plan.
Therefore, it is possible that the Compensation Committee in the future may
issue “phantom stock” under the plan.

 

Section 3.1(i) Material Changes; Undisclosed Events, Liabilities or
Developments.

 

The following unaudited preliminary results for the Company’s fourth quarter
ended December 31, 2018 are subject to the completion of its quarterly closing
and review procedures, as well as the regular annual audit by its independent
registered public accounting firm, and therefore is subject to change.

 

   10-K             12/31/18   2/29/19      (000's omited)  un-audited  
un-audited   Change                Cash  $5,831   $3,737   $(2,094) Other
current assets   4,795    5,387    592  Total current assets   10,626    9,124  
 (1,502) Long-term assets   5,634    5,571    (63) Total assets  $16,260  
$14,695   $(1,565)                  Convertible notes  $336   $120   $(216)
Accounts payable and accrued liabilities   2,433    3,168    735  Other current
liabilities   956    1,452    496  Total current liabilities   3,725    4,740  
 1,015  Long-term liabilities   1,753    1,470    (283) Total liabilities 
 5,478    6,210    732  Stockholders'equity   10,782    8,485    (2,297)   
$16,260   $14,695   $(1,565)                  Working Capital   6,901    4,384  
 (2,517) Debt to Equity   0.03    0.01      

 

 

 

 

On March 27, 2019, the Company’s Board of Directors authorized commencement of a
plan to significantly reduce operations in the Company’s residential solar
division to reduce the associated annual cash outflow, a matter that has
previously raised substantial doubt about the Company’s ability to operate as a
going concern. The report of the Company’s independent accounting firm included
in the Company’s Annual Report on Form 10-K for the year ended December 31, 2017
was unqualified with an explanatory paragraph for substantial doubt about the
Company’s ability to operate as a going concern. The Company commenced
commercialization of a new product, POWERHOUSE™, during the first quarter of
2019. The revenue for the first quarter from the new product was immaterial and,
accordingly, the Company we expect the report of its independent accounting firm
to be included in its Annual Report on Form 10-K for the year ended December 31,
2018 will be unqualified with an explanatory paragraph for substantial doubt
about the Company’s ability to operate as a going concern.

 

Schedule 3.1(j) Litigation

 

On July 9, 2014, the Company completed a private offering of approximately $7.0
million of its Common Stock and warrants (the “July 2014 PIPE Offering”). Five
of the investors that participated in the offering (out of approximately 20
total investors that participated in the offering) asserted claims against the
Company in three separate lawsuits alleging certain misrepresentations and
omissions in the offering. The Company subsequently reached settlements with all
five investors. The Company recorded a charge to operations of $0.5 million as
of June 30, 2015, in recognition of the loss contingency for the July 2014 PIPE
offering. That charge was equal to the retention under the Company’s 2014-15
Officers and Directors liability insurance policy as the Company expects the
insurance policy will cover any future claims in excess of the retention limit.

 

The Company received a subpoena from the U.S. Securities and Exchange Commission
(“SEC”) requesting certain information pertaining to the Company’s July 2014
PIPE Offering. The Company established a special committee of the board of
directors to review the facts and circumstances surrounding the July 2014 PIPE
Offering and engaged outside counsel to assist it with its review. On May 11,
2016, the Company was advised by the SEC staff that the staff did not intend to
recommend any enforcement action against the Company with respect to the
investigation commenced by the SEC staff in June 2015.

 

As reported on Form 8-K filed March 12, 2018, the Financial Industry Regulatory
Authority (“FINRA”) contacted the Company to inquire about trading activity in
the Company’s Class A common stock in the time period surrounding the Company’s
announcement of the Company’s license agreement for the POWERHOUSE solar shingle
system on October 4, 2017. In February 2018, FINRA notified the Company that
FINRA had concluded its review and referred the matter to the US Securities and
Exchange Commission (“SEC”) for whatever action, if any, the SEC deems
necessary. John Schaeffer, who retired from the Company’s board of directors on
March 9, 2018, has informed the Company that he is in contact with the SEC in
connection with this matter. The Company has no information about the nature or
scope of the SEC’s involvement in this matter. Further, the Company has not
received any communication, inquiry or subpoena from the SEC in connection with
this matter and has no reason to believe that the Company is implicated in any
way in this matter.

 

 

 

 

Schedule 3.1(v) Registration Rights

 

The Company has granted registration rights under the following:

 

The Amended and Restated Registration Rights Agreement, dated as of December 19,
2011, by and among the Company, Gaiam, Inc., and Riverside Renewable Energy
Investments, LLC. [Note: On November 5, 2013, Gaiam ceased to be a party to the
Amended and Restated Registration Rights Agreement pursuant to the terms of an
Agreement, dated November 5, 2013, among the parties.]

 

The Registration Rights Agreement, dated as of June 3, 2013, by and among the
Company and the investors party thereto.

 

The Warrants to purchase the Company’s Common Stock, issued November 20, 2013.

 

The Registration Rights Agreement, dated as of July 9, 2014, by and among the
Company and the investors party thereto.

 

The Conversion Agreement dated as of June 24, 2015 by and between the Company
and Riverside Fund III, L.P.

 

Registration right granted to Roth Capital Partners, LLC.

 

Pursuant to Section 4.1 of the Securities Purchase Agreement, dated as of
December 8, 2016, by and among the Company and the investors party thereto, the
Company has agreed to use its best efforts to keep a registration statement
effective registering the issuance or resale of the shares of Common Stock
issuable upon exercise of the Company’s Series I Warrants, during the term of
the Series I Warrants.

 

Pursuant to Section 4.1 of the Securities Purchase Agreement, dated as of
February 1, 2017, by and among the Company and the investors party thereto, the
Company has agreed to use its best efforts to keep a registration statement
effective registering the issuance or resale of the shares of Common Stock
issuable upon exercise of the Company’s Series K Warrants, during the term of
the Series K Warrants.

 

Pursuant to Section 4.1 of the Securities Purchase Agreement, dated as of
February 7, 2017, by and among the Company and the investors party thereto, the
Company has agreed to use its best efforts to keep a registration statement
effective registering the issuance or resale of the shares of Common Stock
issuable upon exercise of the Company’s Series M Warrants, during the term of
the Series M Warrants.

 

Pursuant to the Cooperation Agreement, dated as of January 2, 2018, by and among
the Company and the investors party thereto, the Company has agreed to use its
best efforts to keep a registration statement effective registering the issuance
or resale of the shares of Common Stock delivered pursuant to the Cooperation
Agreement.

 

Pursuant to Section 4.1 of the Securities Purchase Agreement, dated as of
January 2, 2018, by and among the Company and the investors party thereto, the
Company has agreed to use its best efforts to keep a registration statement
effective registering the issuance or resale of the shares of Common Stock
issuable upon exercise of the Company’s Series O Warrants, during the term of
the Series O Warrants.

 

 

 

 

Schedule 3.1 (w) Listing and Maintenance Requirements

 

On August 7, 2018, the Company received a letter from The Nasdaq Stock Market
(“Nasdaq”), notifying the Company that for the last 30 consecutive business
days, the bid price of the Company’s Class A common stock had closed below the
minimum $1.00 per share requirement for continued inclusion on Nasdaq based on
Listing Rule 5550(a)(2), and describing a timetable for bringing the Company
into compliance with that rule.

 

The Common Stock is currently registered pursuant to Section 12(b) of the
Exchange Act. On March 12, 2019 the Nasdaq Stock Market filed a Form 25-NSE with
the Securities and Exchange Commission, which delisted the Common Stock from
Nasdaq on March 22, 2019 and will deregister the Common Stock from Section 12(b)
of the Exchange Act on June 10, 2019. The Company plans to file a registration
statement on Form 8-A to register the Common Stock pursuant to Section 12(g) of
the Exchange Act before June 10, 2019.

 

The Company moved trading of the Common Stock to the OTCQX from The Nasdaq
Capital Market effective February 15, 2019.

 

Schedule 3.1(aa) Solvency

 

The following schedule sets forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.

 

ØPayable to Columbia Casualty of $400,000



ØAmount due under the 2018 Convertible Note of $129,699 as of March 25, 2019

 

Schedule 3.1(dd) Accountants

 

On December 5, 2018, the Company’s Audit Committee engaged BDO USA, LLP as the
Company’s new principal accountant to audit the Company’s financial statements
for the fiscal year ending December 31, 2018.

 

 

 

 

